Exhibit 10.1

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

Novacea, Inc.

December 18, 2006

Mr. John Walker

 

  Re: Interim Chief Executive Officer Agreement

Dear John:

On behalf of Novacea, Inc. (the “Company”), I am pleased to offer you the
position of Interim Chief Executive Officer of the Company on the terms and
conditions set forth in this letter agreement (this “Agreement”). You have
agreed to accept this role, which is a position in addition to your current role
as Chairman of the Board of Directors of the Company (the “Board”), while we
engage in a search for a permanent Chief Executive Officer. You may accept this
Agreement by signing and returning a copy of this Agreement to the Company as
provided below.

1. Term of Agreement. Your services under this Agreement shall commence on
December 1, 2006 (“Start Date”), and continue until the earliest to occur of:
(i) our appointment of a permanent Chief Executive Officer, or (ii) your
resignation from this position or the termination of your service by us (each of
the foregoing, the “Separation Date”). Following the Separation Date, to the
extent you are then Chairman of the Board, or a member of the Board (if not
Chairman of the Board), your duties will revert to solely those of Chairman of
the Board or a member of the Board, as applicable, and you will continue to be
compensated for your services only as Chairman of the Board or a member of the
Board, as applicable. This Agreement is terminable at will by you or the Company
at any time (for any reason or for no reason) in accordance with Section 7 of
this Agreement. If this Agreement terminates for any reason, you shall not be
entitled to any payments, benefits, damages, awards or other compensation other
than as provided in this Agreement.

2. Position and Duties. During the term of this Agreement, you shall serve as
Interim Chief Executive Officer of the Company, in addition to providing
services as Chairman of the Board. Your duties and authority as Interim Chief
Executive Officer shall be prescribed by the Board and shall be commensurate
with those of a chief executive officer of a company of comparable size and with
a similar business as the Company. You agree that during the term of this
Agreement you shall commit approximately 50% of your regular business time for
services to the Company.

3. Withholding. Your status with respect to the services you perform under this
Agreement shall be as an employee of the Company. The Company shall be entitled
to withhold from any amounts payable under this Agreement any federal, state, or
local withholding or other taxes, deductions or charges which the Company is
required to withhold.



--------------------------------------------------------------------------------

4. Chairman of the Board. You hereby acknowledge that the responsibilities
contemplated under this Agreement are in addition to your responsibilities and
duties as Chairman of the Board. You hereby acknowledge that re-election to the
Board as Chairman and as a member of the Board shall be governed by the terms of
the bylaws of the Company.

5. Compensation and Benefits. In consideration for your services to the Company,
you shall receive the following compensation and benefits from the Company.

(a) Salary. Until the Separation Date, the Company shall pay you a salary at the
annual rate of $250,000 (the “Salary”) in accordance with the Company’s regular
payroll practices.

(b) Performance Bonus. You shall be entitled to earn an annual performance bonus
based upon achievement of performance objectives to be established by the
Compensation Committee of the Board with your consultation. The target bonus
amount upon attainment of 100% of the performance objectives shall be equal to
$125,000.

(c) Stock Options. As additional consideration for your services as Interim
Chief Executive Officer, the Company shall grant you pursuant to the Company’s
2006 Incentive Award Plan (the “Plan”), subject to approval of the Compensation
Committee of the Board, stock options to purchase 250,000 shares of the
Company’s common stock (the “Option”), which stock options shall be incentive
stock options to the maximum extent permitted by law. The Option shall be
subject to the following terms and conditions, in addition to the terms and
conditions set forth in the Plan and the agreement evidencing the Option:

(1) The Option shall vest and become exercisable over four years in equal,
monthly installments, measured from the Start Date, subject to your continued
service to the Company on each of the vesting dates, including your service as a
member of the Board; provided, however, that the Option shall automatically vest
and become immediately exercisability on an accelerated basis with respect to an
aggregate of up to 150,000 shares subject to the Option as follows in the event
that any of the following occur during the term of this Agreement: (i) with
respect to 50,000 shares subject to the Option [*]; (ii) with respect to an
additional 50,000 shares subject to the Option upon achievement of target
enrollment of the ASCENT-2 Study trial and expansion of the clinical development
programs for Ascentar and AQ4N; and (iii) with respect to an additional 50,000
shares subject to the Option upon the Company’s appointment of an individual for
the Chief Executive Officer position of the Company in a full-time capacity. In
the event that immediately prior to the occurrence of an event described in the
immediately preceding sentence the Option is unvested with respect to less than
50,000 shares, it shall become fully vested in connection with such event. Upon
the termination of your services under this Agreement, the Option shall cease to
be subject to the foregoing accelerated vesting provisions (but as described
above, will continue to vest based on your service as a member of the Board).

(2) The Options shall have a per share exercise price equal to the fair market
value of a share of the Company’s common stock (as determined in accordance with
the terms of the Plan) on the date of grant.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(d) Benefits. You shall be eligible to participate in the Company’s employee
benefit plans, policies and arrangements as may now or hereafter be adopted by
the Company, in accordance with the terms of such plans, policies and
arrangements.

(d) Expenses. The Company shall reimburse you for business expenses that are
reasonable and necessary for you to perform, and were incurred by you in the
course of the performance of, your duties pursuant to this Agreement and in
accordance with the Company’s general policies upon your submission of vouchers
and an expense report in such form as may be required by the Company consistent
with the Company’s policies in place from time-to-time.

(e) Chairman Compensation. During the term of your service as Chairman of the
Board, you shall continue to receive the compensation to which you are entitled
to as Chairman of the Board (currently consisting of an annual cash retainer of
$72,000 and annual stock option grant covering 25,000 shares).

6. Covenants. By accepting the terms of this Agreement, you hereby agree to the
following covenants in addition to any obligations you may have by law and make
the following representations.

(a) Confidentiality. You acknowledge that, in connection with your services to
the Company, you will have access to trade secrets of the Company and other
information and materials which the Company desires to keep confidential,
including customer lists, supplier lists, financial statements, business records
and data, marketing and business plans, and information and materials relating
to the Company’s services, products, methods of operation, key personnel,
proprietary software and other proprietary intellectual property and information
disclosed to the Company of third parties to which the Company owes a duty of
nondisclosure (collectively, the “Confidential Information”); provided, however,
that Confidential Information does not include information which (i) is or
becomes publicly known other than as a result of your actions in violation of
this Agreement; (ii) is or becomes available to you from a source (other than
the Company) that you reasonably believe is not prohibited from disclosing such
information to you by a contractual or fiduciary obligation to the Company,
(iii) has been made available by the Company, directly or indirectly, to a
non-affiliated third party without obligation of confidentiality; or (iv) you
are obligated to produce as a result of a court order or pursuant to
governmental action or proceeding, provided that you give the Company prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting such Confidential Information from public
disclosure. You covenant and agree that, both during and after the term of your
services to the Company, you will keep secret all Confidential Information and
will not disclose, reveal, divulge or otherwise make known any Confidential
Information to any person (other than the Company or its employees or agents in
the course of performing you duties hereunder) or use any Confidential
Information for your own account or for the benefit of any other individual or
entity, except with the prior written consent of the Company.

(b) Ownership of Intellectual Property. You agree that all inventions,
copyrightable material, software, formulas, trademarks, trade secrets and the
like which are developed or conceived by you in the course of your services to
the Company or on the Company’s time or property (collectively, the
“Intellectual Property”) shall be disclosed promptly to the Company and the
Company shall own all right, title and interest in and to the Intellectual
Property. The parties expressly agree that any and all of the Intellectual
Property developed by you shall be



--------------------------------------------------------------------------------

considered works made-for-hire for the Company pursuant to the United States
Copyright Act of 1976, as amended from time to time. In order to ensure that the
Company shall own all right, title and interest in and to the Intellectual
Property in the event that any of the Intellectual Property is not deemed a work
made-for-hire (as defined in the Copyright Act of 1976) and in any other event,
you hereby sell and assign all right, title and interest in and to all such
Intellectual Property to the Company, and you covenant and agree to affix to the
Intellectual Property appropriate legends and copyright notices indicating the
Company’s ownership of all Intellectual Property and all underlying
documentation to the extent reasonably appropriate, and shall execute such
instruments of transfer, assignment, conveyance or confirmation as the Company
reasonably considers necessary to transfer, confirm, vest, perfect, maintain or
defend the Company’s right, title and interest in and to the Intellectual
Property throughout the world. Your obligation under this Section 6(b) to assign
to the Company inventions created or conceived by you shall not apply to an
invention that you developed entirely on your own time without using the
Company’s equipment, supplies, facilities, or trade secret information, provided
that those inventions (i) do not or did not relate directly, at the time of
conception or reduction to practice of the invention, to the Company’s business
as conducted at such time or actual or demonstrably anticipated research or
development of the Company; and (ii) do not or did not result from any work
performed by you for the Company.

(c) No Competition/Solicitation. While employed by the Company, you will not
engage in any business activity in competition with the Company nor make
preparations to do so. You agree that during the term of this Agreement and for
one year after you cease to perform services hereunder, you will not, either
directly or through others, solicit or attempt to solicit any employee,
consultant or independent contractor of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or business entity.

7. Termination. This Agreement may be terminated by you at any time for any or
no reason upon no less than thirty days prior notice. This Agreement may be
terminated by the Company at any time for any or no reason; provided, however,
that, in the event of the termination of this Agreement by the Company (i) as a
result of the Company’s appointment of an individual for the Chief Executive
Officer position of the Company in a full-time capacity or (ii) in connection
with a Change in Control (as this term is defined in the Plan), upon your
execution, delivery and nonrevocation of an effective general release of claims
against the Company in a form reasonably acceptable to the Company, you shall
receive cash severance payments in the form of continued payment of the Salary
for the 60 day period commencing on the Separation Date. Upon the Separation
Date, any outstanding Options you hold shall continue vesting to the extent you
continue to perform services to the Company, including if you continue to
perform services in your capacity as a member of the Board, and to the extent
you do not continue performing services to the Company, shall immediately
terminate with regard to the then-unvested portion (after taking into account
the accelerated vesting described in the immediately preceding sentence), and
shall terminate with regard to the vested portion thereof on the last day of the
12-month period next following your Separation Date. To the extent you continue
to perform services to the Board following the Separation Date, the Option shall
be subject to the terms and conditions to which Options granted under the
Company’s Non-Employee Director Equity Compensation Policy are subject, which
terms and conditions shall be set forth in the agreement evidencing the Option.



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) This letter constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to the terms and
conditions of your services as Interim Chief Executive Officer. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations and any other written or oral statements
concerning your rights to any compensation, equity or benefits from the Company,
its predecessors or successors in interest.

(b) This Agreement may not be modified or amended except in a writing signed by
both you and a duly authorized officer of the Company.

(c) This Agreement may be signed in counterparts and the counterparts taken
together shall constitute one agreement.

(d) This Agreement shall be deemed to have been entered into and shall be
construed and enforced in accordance with the laws of the State of California as
applied to contracts made and to be performed entirely within California.

(e) If either party hereto brings any action to enforce his or its rights
hereunder, the prevailing party in such action shall be entitled to be paid by
the other party such prevailing party’s reasonably attorneys’ fees and costs
incurred in such action.



--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign below and return the
original, fully executed Agreement to the Company.

Sincerely,

NOVACEA, INC.

 

By:

 

/s/ Daniel M. Bradbury

  Daniel M. Bradbury

Title:

 

Chairman, Compensation Committee of the

Board of Directors

AGREED AND ACCEPTED:

 

/s/ John Walker

     

12/18/06

      John Walker       Date      